Grant, J.
(after stating the facts). It is unnecessary to cite the numerous authorities of this court to the proposition that boards of review are the proper tribunals for the correction of unjust assessments, and that parties will not be heard in the courts until they have exhausted their remedy before these tribunals. This is conceded, but the plaintiff seeks to excuse the non-performance of this duty by the claim that the assessors and common council had prejudged the plaintiff’s case, and had entered into a scheme to tax the stockholders *248in plain violation of the law, and that, therefore, it would have been an idle ceremony to appeal to them to correct the error. We do not think the facts justified the plaintiff in taking this position. The case of Common Council of Detroit v. Board of Assessors of Detroit, 91 Mich. 78, was decided March 18, 1892, holding Act No. 200, Pub. Acts 1891, to be constitutional. The board of assessors are required, on or before the 1st day of April in each year, to make their assessment, which is subject to the correction and revision of the common council, and to issue a notice to the taxpayers, to be published in the daily newspapers for two weeks prior to thé 1st day of April, that the rolls have been completed. Any person considering himself aggrieved may appear before the board, adduce proofs, and have the assessment reviewed. The board are clothed with power to correct any such assessment. The board must return the rolls to the common council on or before the third Tuesday of April. Every person aggrieved by the assessment of the board of assessors may appeal to the common council, in whose hands the rolls are required to remain 16 days for that purpose. City Charter, §§ 163, 167-169. After the above decision was rendered, the board of assessors asked the advice of the city counselor as to their duties in assessing to the banks mortgages containing an agreement that the mortgagor should pay the tax. On April 6th the city counselor submitted a written opinion to the board, advising them that such mortgages should not be assessed to the banks, but only those mortgages which did not contain the agreement referred to. Upon this advice the board acted. Plaintiff did not appear before the board to seek a correction, nor before the common council. This point was not directly decided in that case, and there is nothing in the record to show that the city counselor did not act in good faith in giving his opinion. Acting upon this letter, the board of assessors passed a resolution found in Latham v. Board of Assessors of Detroit, 91 Mich. 510. *249The writ in that case was granted 'May 6th,- and the opinion filed May 11th, the rolls being then in the hands of the common council for review. Whether or not the council might of their own motion have made the change, this did not relieve the plaintiff from its duty, nor are courts at liberty to say that they would not have done it upon appeal. We think the plaintiff has shown no legal excuse for not appealing to the board of review.
The judgment must be reversed, with the costs of both courts,. and no new trial granted.
The other Justices concurred.